             Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     TRANSCEND SHIPPING SYSTEMS, LLC,

                Plaintiff                                   Case No. 6:21-cv-0040-ADA


                v.                                          JURY TRIAL DEMANDED


     MEDITERRANEAN SHIPPING                                 PATENT CASE
     COMPANY, S.A.,

                Defendant


                            PLAINTIFF’S ANSWER TO COUNTERCLAIMS

        Transcend Shipping Systems, LLC (“Transcend,” “Plaintiff” and “Counter-Defendant”) hereby

files this Answer to the Counterclaims filed by Defendant Mediterranean Shipping Company, S.A.

(“Defendant”) at Dkt. No. 10, and would respond as follows:

                                               PARTIES

1.      Transcend admits this allegation.

2.      Transcend admits this allegation.

                                              JURISDICTION

3.      Transcend incorporates its responses above.

4.      Transcend admits that the Counterclaims purport to raise claims under the patent laws of the

        United States. Transcend denies such claims.

5.      Transcend does not contest personal jurisdiction.

6.      Transcend admits that venue is proper in this District. Transcend otherwise denies this allegation

        to the extent it suggests another venue is more convenient.


ANSWER TO COUNTERCLAIMS                                                                                 1
              Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 2 of 6




                                   COUNT I
            DECLARATION REGARDING [ALLEGED] NON-INFRINGEMENT OF
                            U.S. PAT. NO. 10,181,109

7.      Transcend incorporates its responses above.

8.      Transcend admits this allegation.

9.      Transcend denies this allegation and demands strict proof thereof.

10.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                 COUNT II
      DECLARATION REGARDING [ALLEGED] INVALIDITY OF U.S. PAT. NO. 10,181,109

11.     Transcend incorporates its responses above.

12.     Transcend admits this allegation.

13.     Transcend denies this allegation and demands strict proof thereof.

14.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                  COUNT III
            DECLARATION REGARDING [ALLEGED] NON-INFRINGEMENT OF
                            U.S. PAT. NO. 9,847,029

15.     Transcend incorporates its responses above.

16.     Transcend admits this allegation.

17.     Transcend denies this allegation and demands strict proof thereof.

18.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.




ANSWER TO COUNTERCLAIMS                                                                               2
              Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 3 of 6




                                COUNT IV
      DECLARATION REGARDING [ALLEGED] INVALIDITY OF U.S. PAT. NO. 9,847,029

19.     Transcend incorporates its responses above.

20.     Transcend admits this allegation.

21.     Transcend denies this allegation and demands strict proof thereof.

22.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                  COUNT V
            DECLARATION REGARDING [ALLEGED] NON-INFRINGEMENT OF
                            U.S. PAT. NO. 7,482,920

23.     Transcend incorporates its responses above.

24.     Transcend admits this allegation.

25.     Transcend denies this allegation and demands strict proof thereof.

26.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                COUNT VI
      DECLARATION REGARDING [ALLEGED] INVALIDITY OF U.S. PAT. NO. 7,482,920

27.     Transcend incorporates its responses above.

28.     Transcend admits this allegation.

29.     Transcend denies this allegation and demands strict proof thereof.

30.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                  COUNT VII
            DECLARATION REGARDING [ALLEGED] NON-INFRINGEMENT OF
                            U.S. PAT. NO. 10,796,268

31.     Transcend incorporates its responses above.




ANSWER TO COUNTERCLAIMS                                                                               3
              Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 4 of 6




32.     Transcend admits this allegation.

33.     Transcend denies this allegation and demands strict proof thereof.

34.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                COUNT VIII
      DECLARATION REGARDING [ALLEGED] INVALIDITY OF U.S. PAT. NO. 10,796,268

35.     Transcend incorporates its responses above.

36.     Transcend admits this allegation.

37.     Transcend denies this allegation and demands strict proof thereof.

38.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                  COUNT IX
            DECLARATION REGARDING [ALLEGED] NON-INFRINGEMENT OF
                            U.S. PAT. NO. 7,253,731

39.     Transcend incorporates its responses above.

40.     Transcend admits this allegation.

41.     Transcend denies this allegation and demands strict proof thereof.

42.     Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

        Defendant is entitled to any relief whatsoever.

                                 COUNT X
      DECLARATION REGARDING [ALLEGED] INVALIDITY OF U.S. PAT. NO. 7,253,731

43.     Transcend incorporates its responses above.

44.     Transcend admits this allegation.

45.     Transcend denies this allegation and demands strict proof thereof.




ANSWER TO COUNTERCLAIMS                                                                               4
             Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 5 of 6




46.    Transcend denies this allegation and demands strict proof thereof. Transcend further denies that

       Defendant is entitled to any relief whatsoever.

                                        PRAYER FOR RELIEF

       Transcend denies all allegations in Defendant’s Prayer for Relief, and further denies that

Defendant is entitled to any relief whatsoever.



                                      AFFIRMATIVE DEFENSES

1.     Failure to State a Claim. The Counterclaims, and each count therein, fail to state a claim upon

       which relief may be granted.

2.     Unjust Enrichment.       Defendant improperly enriched itself and should not benefit for its

       improper and illegal acts.

3.     Validity. Transcend affirmatively pleads that all of Asserted Patents are valid.

4.     Infringement. Transcend affirmatively pleads that Defendant has infringed, including directly

       (whether individually or jointly) or indirectly (whether contributorily or by inducement), all

       valid, enforceable claims of the Asserted Patents.

5.     Lack of Standing. Defendant does not have any right or standing to assert the claims at issue.

6.     Legal Doctrine. Defendant’s Counterclaim against Transcend are barred by one or more of the

       equitable doctrines of laches, estoppel, acquiescence, waiver, and unclean hands.

7.     Reservation. Transcend reserves the right to assert additional affirmative defenses as they

       become known through additional investigation and/or discovery during the course of this

       litigation.




ANSWER TO COUNTERCLAIMS                                                                                 5
           Case 6:21-cv-00040-ADA Document 13 Filed 04/15/21 Page 6 of 6




Dated: April 15, 2021                    Respectfully Submitted

                                         /s/ René A. Vazquez
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Randall Garteiser
                                         Texas Bar No. 24038912
                                         rgarteiser@ghiplaw.com
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         René A. Vazquez
                                         Virginia Bar No. 41988
                                         rvazquez@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400

                                         ATTORNEYS FOR PLAINTIFF
                                         TRANSCEND SHIPPING SYSTEMS, LLC




ANSWER TO COUNTERCLAIMS                                                    6
